DETAILED ACTION
The instant application having Application No. 17/219,668 filed on 03/31/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (Pub # US 2019/0245737 A1 hereinafter Zhou).
Regarding claim 1, Zhou discloses “a user equipment (UE) for wireless communication,” as [(Para. 0206), The wireless device 110] “comprising: a memory;” [(Para. 0206), memory 315] “and one or more processors coupled to the memory, the memory and the one or more processors” [(Para. 0206), processor 314] “configured to: receive, from a base station, at least one reference signal associated with at least one beam;” [(Para. 0382), the wireless device may receive from a base station, one or more radio resource control messages comprising configuration parameters of the beam failure recovery procedure. The configuration parameters may comprise the first plurality of reference signals. The configuration parameters may comprise the second plurality of reference signals. The configuration parameters may comprise the timer value of the beam failure recovery timer. The configuration parameters may comprise the number of the beam failure instances.] “and generate a beam failure indicator (BFI) based at least in part on one or more measurements of the at least one reference signal at the UE, wherein the BFI is selected from two or more types of BFI based at least in part on one or more measurements associated with the at least one beam at the base station” [(Para. 0329), In an NR system, when configured with multiple beams, a gNB and/or a wireless device may perform one or more beam management procedure. For example, the wireless device may perform a BFR procedure, if one or more beam pair links between the gNB and the wireless device fail. The wireless device may initiate a RA procedure for a BFR procedure for a cell when a number of beam failure instances (e.g. contiguous) are detected. The cell may be a PCell or a SCell. The cell may be a cell working in licensed band or a cell working in unlicensed band. A beam failure instance may occur when quality of a beam pair link is lower than a configured threshold. For example, a beam failure instance may occur when the RSRP value or SINR value of a beam pair link is lower than a first threshold, or the BLER (block error rate) of the beam pair link is higher than a second threshold.].  
Regarding claim 2, Zhou discloses “wherein the one or more measurements, of the at least one reference signal at the UE, include a signal-to-interference-and-noise ratio, a block error rate, or a combination thereof” as [(Para. 0310), a wireless device may measure quality of beam pair link using one or more RSs. The one or more RSs may be one or more SSBs, or one or more CSI-RS resources. A CSI-RS resource may be identified by a CSI-RS resource index (CRI). In an example, quality of beam pair link may be defined as a RSRP value, or a reference signal received quality (e.g. RSRQ) value, and/or a CSI (e.g., SINR) value measured on RS resources.].  
Regarding claim 3, Zhou discloses “wherein the BFI is generated based at least in part on the one or more measurements, of the at least one reference signal at the UE, satisfying a threshold.” as [(Para. 0307), A wireless device may trigger a beam failure recovery (BFR) procedure, e.g., when at least a beam failure occurs. In an example, a beam failure may occur when quality of beam pair link(s) of at least one PDCCH falls below a threshold. The threshold may be a RSRP value (e.g., −140 dbm, −110 dbm) or a SINR value (e.g., −3 dB, −1 dB), which may be configured in a RRC message]  
Regarding claim 4, Zhou discloses “wherein the memory and the one or more processors are further configured to: receive, from the base station, an indication of the threshold” as [(Para. 0331), A wireless device may receive one or more RRC messages comprising BFR parameters 1701…. (Para. 0332), In an example, the BFR parameters may comprise at least a first threshold for beam failure detection; at least a second threshold for selecting a beam(s)].  
Regarding claim 5, Zhou discloses “wherein the indication is included in a radio resource control message” as [(Para. 0331), A wireless device may receive one or more RRC messages comprising BFR parameters 1701…. (Para. 0332), In an example, the BFR parameters may comprise at least a first threshold for beam failure detection; at least a second threshold for selecting a beam(s)].  
Regarding claim 6, Zhou discloses “wherein the indication is included in downlink control information, a medium access control layer control element, or a combination thereof” as [(Para. 0312), the indication may be a parameter in a MAC CE, or a RRC message, or a DCI, and/or combination of these signaling].  
Regarding claim 7, Zhou discloses “wherein the memory and the one or more processors are further configured to: transmit, to the base station, a request for the one or more measurements associated with the at least one beam at the base station;” as [(Para. 0316), a wireless device transmits a beam failure recovery request (BFRQ) signal on an uplink physical channel to a gNB when starting a BFR procedure.] “and receive, from the base station, the one or more measurements associated with the at least one beam at the base station, based at least in part on the request” [(Para. 0317), a gNB may transmit a response to a wireless device after receiving one or more BFRQ signals. The response may comprise the CRI associated with the candidate beam the wireless device indicates in the one or multiple BFRQ signals].  
Regarding claim 8, Zhou discloses “wherein the request is included in uplink control information, a medium access control layer control element, or a combination thereof” as [(Para. 0316), a wireless device transmits a beam failure recovery request (BFRQ) signal on an uplink physical channel].
Regarding claim 9, Zhou discloses “wherein the one or more measurements, associated with the at least one beam at the base station, are based at least in part on a demodulation reference signal associated with the request” as [(Para. 0224), In an example, a UE may transmit one or more uplink DM-RSs 506 to a base station for channel estimation, for example, for coherent demodulation of one or more uplink physical channels (e.g., PUSCH 503 and/or PUCCH 504)].  
Regarding claim 10, Zhou discloses “wherein the memory and the one or more processors are further configured to: transmit, to the base station, one or more sounding reference signals (SRSs) using the at least one beam,” as [(Para. 0226), a UE may transmit SRS 508 to a base station for channel state estimation to support uplink channel dependent scheduling and/or link adaptation. For example, SRS 508 transmitted by a UE may allow for a base station to estimate an uplink channel state at one or more different frequencies.] “wherein the one or more measurements, associated with the at least one beam at the base station, are based at least in part on the one or more SRSs” [(Para. 0226), For example, SRS 508 transmitted by a UE may allow for a base station to estimate an uplink channel state at one or more different frequencies.].  
Regarding claim 11, Zhou discloses “wherein the memory and the one or more processors are further configured to: transmit, to the base station, a message indicating the one or more measurements of the at least one reference signal at the UE;” as [(Para. 0316), a wireless device transmits a beam failure recovery request (BFRQ) signal on an uplink physical channel to a gNB when starting a BFR procedure.] “and receive, from the base station, an indication of a selection of the BFI from the two or more types of BFI, based at least in part on the one or more measurements of the at least one reference signal at the UE” [(Para. 0382), the wireless device may receive from a base station, one or more radio resource control messages comprising configuration parameters of the beam failure recovery procedure. The configuration parameters may comprise the first plurality of reference signals. The configuration parameters may comprise the second plurality of reference signals. The configuration parameters may comprise the timer value of the beam failure recovery timer. The configuration parameters may comprise the number of the beam failure instances.].
Regarding claim 12, Zhou discloses “wherein the message is included in uplink control information, a medium access control layer control element, or a combination thereof” as [(Para. 0316), a wireless device transmits a beam failure recovery request (BFRQ) signal on an uplink physical channel].
Regarding claim 13, Zhou discloses “wherein the one or more measurements, associated with the at least one beam at the base station, are based at least in part on a demodulation reference signal associated with the message” as [(Para. 0224), In an example, a UE may transmit one or more uplink DM-RSs 506 to a base station for channel estimation, for example, for coherent demodulation of one or more uplink physical channels (e.g., PUSCH 503 and/or PUCCH 504)].  
Regarding claim 14, Zhou discloses “wherein the two or more types of BFI include a first type associated with noise and a second type associated with interference” as [(Para. 0310), In an example, a wireless device may measure quality of beam pair link using one or more RSs. The one or more RSs may be one or more SSBs, or one or more CSI-RS resources. A CSI-RS resource may be identified by a CSI-RS resource index (CRI). In an example, quality of beam pair link may be defined as a RSRP value, or a reference signal received quality (e.g. RSRQ) value, and/or a CSI (e.g., SINR) value measured on RS resources.].  
Regarding claim 15, Zhou discloses “wherein the first type is selected based at least in part on the one or more measurements, associated with the at least one beam at the base station, satisfying a threshold, and the second type is selected based at least in part on the one or more measurements, associated with the at least one beam at the base station, not satisfying the threshold” as [(Para. 0329), A beam failure instance may occur when quality of a beam pair link is lower than a configured threshold. For example, a beam failure instance may occur when the RSRP value or SINR value of a beam pair link is lower than a first threshold, or the BLER (block error rate) of the beam pair link is higher than a second threshold.].  
Regarding claim 16, Zhou discloses “wherein the one or more measurements, associated with the at least one beam at the base station, include a signal-to-interference-and-noise ratio, a block error rate, or a combination thereof” as [(Para. 0310), a wireless device may measure quality of beam pair link using one or more RSs. The one or more RSs may be one or more SSBs, or one or more CSI-RS resources. A CSI-RS resource may be identified by a CSI-RS resource index (CRI). In an example, quality of beam pair link may be defined as a RSRP value, or a reference signal received quality (e.g. RSRQ) value, and/or a CSI (e.g., SINR) value measured on RS resources.].
Regarding claim 17, Zhou discloses “wherein the memory and the one or more processors are further configured to: transmit the BFI from a lower layer of the UE to a higher layer of the UE” as [(Para. 0363), the at least higher layer (e.g., RRC) may instruct lower layers (e.g., MAC or physical layer) to initiate a random access or a contention-based BFR procedure or a contention-free BFR procedure in response to receiving the first type of information].  
Regarding claim 18, Zhou discloses “wherein the higher layer performs beam failure recovery (BFR) based at least in part on the BFI” as [(Para. 0226), when a higher layer parameter indicates beam management].  
Regarding claim 19, Zhou discloses “a base station for wireless communication,” as [(Para. 0193), The base station 1, 120A,] “comprising: a memory;” [(Para. 0193), memory 322A] “and one or more processors coupled to the memory, the memory and the one or more processors” [(Para. 0193), processor 321A] “configured to: transmit, to a user equipment (UE), at least one reference signal associated with at least one beam;” as [(Para. 0382), the wireless device may receive from a base station, one or more radio resource control messages comprising configuration parameters of the beam failure recovery procedure. The configuration parameters may comprise the first plurality of reference signals. The configuration parameters may comprise the second plurality of reference signals. The configuration parameters may comprise the timer value of the beam failure recovery timer. The configuration parameters may comprise the number of the beam failure instances.] “and measure at least one signal from the UE based at least in part on a beam failure indicator (BFI) generated by the UE” [(Para. 0329), In an NR system, when configured with multiple beams, a gNB and/or a wireless device may perform one or more beam management procedure. For example, the wireless device may perform a BFR procedure, if one or more beam pair links between the gNB and the wireless device fail. The wireless device may initiate a RA procedure for a BFR procedure for a cell when a number of beam failure instances (e.g. contiguous) are detected. The cell may be a PCell or a SCell. The cell may be a cell working in licensed band or a cell working in unlicensed band. A beam failure instance may occur when quality of a beam pair link is lower than a configured threshold. For example, a beam failure instance may occur when the RSRP value or SINR value of a beam pair link is lower than a first threshold, or the BLER (block error rate) of the beam pair link is higher than a second threshold.].  
Regarding claim 20, Zhou discloses “wherein the memory and the one or more processors are further configured to: transmit, to the UE, an indication of a threshold,” as as [(Para. 0331), A wireless device may receive one or more RRC messages comprising BFR parameters 1701…. (Para. 0332), In an example, the BFR parameters may comprise at least a first threshold for beam failure detection; at least a second threshold for selecting a beam(s)] “wherein the BFI was generated based at least in part on the threshold” (Para. 0332), In an example, the BFR parameters may comprise at least a first threshold for beam failure detection; at least a second threshold for selecting a beam(s)].  
Regarding claim 21, Zhou discloses “wherein the memory and the one or more processors are further configured to: receive, from the UE, a request for one or more measurements of the at least one signal from the UE;” as [(Para. 0316), a wireless device transmits a beam failure recovery request (BFRQ) signal on an uplink physical channel to a gNB when starting a BFR procedure.]  “and transmit, to the UE, the one or more measurements of the at least one signal from the UE, based at least in part on the request” [(Para. 0317), a gNB may transmit a response to a wireless device after receiving one or more BFRQ signals. The response may comprise the CRI associated with the candidate beam the wireless device indicates in the one or multiple BFRQ signals].
Regarding claim 22, Zhou discloses “wherein the at least one signal from the UE includes a demodulation reference signal associated with the request” as [(Para. 0224), In an example, a UE may transmit one or more uplink DM-RSs 506 to a base station for channel estimation, for example, for coherent demodulation of one or more uplink physical channels (e.g., PUSCH 503 and/or PUCCH 504)].  
Regarding claim 23, Zhou discloses “wherein the memory and the one or more processors are further configured to: receive, from the UE, one or more sounding reference signals (SRSs) using the at least one beam,” as [(Para. 0226), a UE may transmit SRS 508 to a base station for channel state estimation to support uplink channel dependent scheduling and/or link adaptation. For example, SRS 508 transmitted by a UE may allow for a base station to estimate an uplink channel state at one or more different frequencies.]  “wherein the at least one signal from the UE includes the one or more SRSs” [(Para. 0226), For example, SRS 508 transmitted by a UE may allow for a base station to estimate an uplink channel state at one or more different frequencies.].  
Regarding claim 24, Zhou discloses “wherein the memory and the one or more processors are further configured to: receive, from the UE, a message indicating one or more measurements of the at least one reference signal associated with the at least one beam;” as [(Para. 0226), a UE may transmit SRS 508 to a base station for channel state estimation to support uplink channel dependent scheduling and/or link adaptation. For example, SRS 508 transmitted by a UE may allow for a base station to estimate an uplink channel state at one or more different frequencies.] “and transmit, to the UE, an indication of a selection for the BFI from two or more types of BFI, based at least in part on measuring the at least one signal from the UE” [(Para. 0382), the wireless device may receive from a base station, one or more radio resource control messages comprising configuration parameters of the beam failure recovery procedure. The configuration parameters may comprise the first plurality of reference signals. The configuration parameters may comprise the second plurality of reference signals. The configuration parameters may comprise the timer value of the beam failure recovery timer. The configuration parameters may comprise the number of the beam failure instances.].
Regarding claim 25, Zhou discloses “wherein the at least one signal from the UE includes a demodulation reference signal associated with the message” as [(Para. 0224), In an example, a UE may transmit one or more uplink DM-RSs 506 to a base station for channel estimation, for example, for coherent demodulation of one or more uplink physical channels (e.g., PUSCH 503 and/or PUCCH 504)].  
Regarding claim 26, Zhou discloses “wherein the two or more types of BFI include a first type associated with noise and a second type associated with interference, the first type is selected based at least in part on one or more measurements of the at least one signal from the UE satisfying a threshold, and the second type is selected based at least in part on the one or more measurements of the at least one signal from the UE not satisfying the threshold” as [(Para. 0329), A beam failure instance may occur when quality of a beam pair link is lower than a configured threshold. For example, a beam failure instance may occur when the RSRP value or SINR value of a beam pair link is lower than a first threshold, or the BLER (block error rate) of the beam pair link is higher than a second threshold.].  
Regarding claim 27, Zhou discloses “a method of wireless communication performed by a user equipment (UE), comprising: receiving, from a base station, at least one reference signal associated with at least one beam;” as [(Para. 0382), the wireless device may receive from a base station, one or more radio resource control messages comprising configuration parameters of the beam failure recovery procedure. The configuration parameters may comprise the first plurality of reference signals. The configuration parameters may comprise the second plurality of reference signals. The configuration parameters may comprise the timer value of the beam failure recovery timer. The configuration parameters may comprise the number of the beam failure instances.] “and generating a beam failure indicator (BFI) based at least in part on one or more measurements of the at least one reference signal at the UE, wherein the BFI is selected from two or more types of BFI based at least in part on one or more measurements associated with the at least one beam at the base station” [(Para. 0329), In an NR system, when configured with multiple beams, a gNB and/or a wireless device may perform one or more beam management procedure. For example, the wireless device may perform a BFR procedure, if one or more beam pair links between the gNB and the wireless device fail. The wireless device may initiate a RA procedure for a BFR procedure for a cell when a number of beam failure instances (e.g. contiguous) are detected. The cell may be a PCell or a SCell. The cell may be a cell working in licensed band or a cell working in unlicensed band. A beam failure instance may occur when quality of a beam pair link is lower than a configured threshold. For example, a beam failure instance may occur when the RSRP value or SINR value of a beam pair link is lower than a first threshold, or the BLER (block error rate) of the beam pair link is higher than a second threshold.].
Regarding claim 28, Zhou discloses “further comprising: transmitting, to the base station, a request for the one or more measurements associated with the at least one beam at the base station;” as [(Para. 0316), a wireless device transmits a beam failure recovery request (BFRQ) signal on an uplink physical channel to a gNB when starting a BFR procedure.] “and receiving, from the base station, the one or more measurements associated with the at least one beam at the base station, based at least in part on the request” [(Para. 0317), a gNB may transmit a response to a wireless device after receiving one or more BFRQ signals. The response may comprise the CRI associated with the candidate beam the wireless device indicates in the one or multiple BFRQ signals]. 
Regarding claim 29, Zhou discloses “further comprising: transmitting, to the base station, a message indicating the one or more measurements of the at least one reference signal at the UE;” as [(Para. 0316), a wireless device transmits a beam failure recovery request (BFRQ) signal on an uplink physical channel to a gNB when starting a BFR procedure.]  “and receiving, from the base station, an indication of a selection of the BFI from the two or more types of BFI, based at least in part on the one or more measurements of the at least one reference signal at the UE” [(Para. 0382), the wireless device may receive from a base station, one or more radio resource control messages comprising configuration parameters of the beam failure recovery procedure. The configuration parameters may comprise the first plurality of reference signals. The configuration parameters may comprise the second plurality of reference signals. The configuration parameters may comprise the timer value of the beam failure recovery timer. The configuration parameters may comprise the number of the beam failure instances.].  
Regarding claim 30, Zhou discloses “a method of wireless communication performed by a base station, comprising: transmitting, to a user equipment (UE), at least one reference signal associated with at least one beam;” as [(Para. 0382), the wireless device may receive from a base station, one or more radio resource control messages comprising configuration parameters of the beam failure recovery procedure. The configuration parameters may comprise the first plurality of reference signals. The configuration parameters may comprise the second plurality of reference signals. The configuration parameters may comprise the timer value of the beam failure recovery timer. The configuration parameters may comprise the number of the beam failure instances.] “and measuring at least one signal from the UE based at least in part on a beam failure indicator (BFI) generated by the UE” [(Para. 0329), In an NR system, when configured with multiple beams, a gNB and/or a wireless device may perform one or more beam management procedure. For example, the wireless device may perform a BFR procedure, if one or more beam pair links between the gNB and the wireless device fail. The wireless device may initiate a RA procedure for a BFR procedure for a cell when a number of beam failure instances (e.g. contiguous) are detected. The cell may be a PCell or a SCell. The cell may be a cell working in licensed band or a cell working in unlicensed band. A beam failure instance may occur when quality of a beam pair link is lower than a configured threshold. For example, a beam failure instance may occur when the RSRP value or SINR value of a beam pair link is lower than a first threshold, or the BLER (block error rate) of the beam pair link is higher than a second threshold.].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463